Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.23AR

FIFTY-SECOND AMENDMENT

TO THE

CSG MaSTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

 

This FIFTY-SECOND AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  This Amendment shall be
effective as of the date last signed below (the “Effective Date”).  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2301656) effective as of January 1, 2010 (the “Agreement”),
and now desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment.  If the terms and conditions set forth
in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control.  Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement.  Upon execution of
this Amendment by the parties, any subsequent reference to the Agreement between
the parties shall mean the Agreement as amended by this Amendment.  Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

CSG and Customer agree as follows as of the Effective Date:

1.

CSG and Customer agree that CSG is no longer required to provide the Sales
Portal service, and both parties desire to delete the service from the
Agreement.  Therefore, SCHEDULE A, “Services” of the Agreement is hereby AMENDED
by deleting “Sales Portal” from the list of “Additional Services” and EXHIBIT
A–5, “Additional Services,” is hereby AMENDED by deleting the description for
Sales Portal and all references to Sales Portal.

2.

Pursuant to Section 8 of the Fortieth Amendment to the Agreement, dated February
5, 2014 (Document #2501944) (the “Fortieth Amendment”), the CSG InView Statement
Archival was added to the Agreement.  CSG and Customer now agree to amend the
Agreement as follows. EXHIBIT A-5, “Additional Services,” of the Agreement is
hereby AMENDED by deleting the paragraph referencing the CSG InView Statement
Archival, as set forth in Section 8 of the Fortieth Amendment, in its entirety
and replacing it with the following:

 

CSG InView Statement Archival.  CSG InView Statement Archival is a CSG-hosted,
online statement archive solution that will replace Customer's current CD-ROM or
DVD Archival for Statements.

 

 

(i)

Customer’s statements, including, without limitation, statement backers and ad
pages, will be generated by CSG in a pdf format within *** (*) **** of statement
data receipt and maintained in a CSG data repository.  Customer will be able to
view and retrieve all of its current subscribers’ and disconnected subscribers’
archived statements in pdf format. CSG InView Statement Archival permits
Customer access to its current and prior statements for its subscribers’ and
disconnected subscribers’ accounts in pdf format dating back to ******* **,
****, subject to the standard purge process after ***** (**) ******, after which
time the statement data will be purged and will no longer be accessible to
Customer (except as set forth in this subsection (i) below). As promptly as
possible following the Effective Date, CSG shall implement the feature
OUTFTR-120 “Statement Retention for Charged Off Accounts” in production, which
shall ensure that Customer has access to the *** (*) final statements (i.e.
***** (***) statement on or after the account becomes Charged-off and the
previous **** (*) ****** of statements) of any and all accounts which Customer,
in Customer’s sole and absolute discretion, has declared charged off, ** ** ****
** ******** (Customer shall not be invoiced the initial hold fee or any
subsequent fee for the charged off statements which exceed the standard *****
(**) ***** retention period).  CSG and Customer

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

acknowledge and agree that the standard ***** (**) ***** retention period may be
extended for other types of statements pursuant to a mutually agreed upon
Statement of Work between CSG and Customer. 

 

 

(ii)

Upon implementation of CSG InView Statement Archival, pursuant to a Statement of
Work therefor executed by the parties, references to “CD-ROM/DVD Archival for
Statements” are hereby deleted; provided, however, that for a period of *****
(**) **** after implementation, Customer’s CD-ROM or DVD Archival for Statements
were made available to Customer along with Customer’s access to CSG InView
Statement Archival, after which time, Customer’s CD-ROM or DVD Archival for
Statement were no longer made available.

 

 

(iii)

Customer shall be allowed up to *** ************* (***) individual users of the
InView Statement Archival tool ** ** ********** ***.

 

3.

Pursuant to the Forty-Eighth Amendment to the Agreement, dated May 11, 2015
(Document #4102963), the Check Recovery Service was added to the Agreement. CSG
and Customer now agree to amend the Agreement. Therefore, Sections 1 and 2 of
EXHIBIT A-4(h) of the Agreement entitled “Check Recovery Service,” is hereby
DELETED in in its entirety and is replaced with the following Section 1 and 2:

 

 

1.

Check Recovery Service.  CSG will provide to Customer, and Customer will
purchase from CSG, the CSG Check Recovery Service.  The Check Recovery Service
will facilitate the Check Recovery Vendor’s re-presentment and recovery of
select Automated Clearing House (“ACH”) returns by sending select ACH returns
and paper check returns to the Check Recovery Vendor for recovery
processing.  The Check Recovery Service also receives files of unsuccessfully
recovered ACH returns and paper check returns from Vendor and updates CCS
accordingly.  CSG acknowledges and agrees that it will not initiate
communication with Connected Subscribers to perform the service of Check
Recovery Vendor’s re-presentment and recovery of ACH returns and paper check
returns without Customer’s permission.  The foregoing shall not prevent CSG from
having the Check Recovery Vendor perform the services provided herein.

 

2.

Requirements. CSG will provide integration to the Check Recovery Vendor’s
platform enabling the Check Recovery Service.  Select ACH returns and paper
check returns will be sent to Vendor for recovery processing.  The Check
Recovery Service will also receive files from the Check Recovery Vendor of
unsuccessfully collected ACH returns and paper check returns and will update CCS
accordingly.  Applicable Customer determined fees, not to exceed state
regulations, will be assessed by the Check Recovery Vendor to the bank accounts
of Customer’s customers as part of the Check Recovery Service.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH Network l.l.c.

CSG SYSTEMS, INC.

 

 

By:  /s/ Rob Dravenstott

By:  /s/ Gregory L. Cannon

 

Name: Rob Dravenstott

 

Name:  Gregory L. Cannon

 

Title:  Senior Vice President and Chief Information

           Officer

 

Title:  SVP, Secretary & General Counsel

 

Date:  8/12/16

 

Date:  8/17/16

 

 